Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-20 directed to  Inventions II-III non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Garvin (US PG Pub No. 2014/0377055) teaches 
A cutting assembly for a chopper pump, the cutting assembly comprising: 
a cutting insert including at least one cutting blade extending radially therefrom and at least one cutting groove axially recessed into the cutting insert; 
an impeller including a central hub, a plurality of vanes, and an insert surface, and 
a cutting plate including a plate hub having a cutting extension protruding radially inward therefrom.
However the prior art of record fails to show or adequate teach
wherein the insert surface defines an axial recess dimensioned to receive the cutting insert therein;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747